Citation Nr: 0010359	
Decision Date: 04/19/00    Archive Date: 04/28/00

DOCKET NO.  98-14 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for neuropsychological 
signs or symptoms, to include fatigue, insomnia, memory loss, 
difficulty concentrating, anxiety, a depressed mood, and 
irritability, claimed as due to an undiagnosed illness.

2.  Entitlement to service connection for cardiovascular 
signs or symptoms, to include chest pain, claimed as due to 
an undiagnosed illness.  

3.  Entitlement to service connection for signs or symptoms 
involving the skin, to include skin blotches, claimed as due 
to an undiagnosed illness.

4.  Entitlement to service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1988 to 
February 1992, including service in Southwest Asia during the 
Persian Gulf War.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 1998 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.


FINDINGS OF FACT

1.  The veteran's neuropsychological signs or symptoms, to 
include fatigue, insomnia, memory loss, difficulty 
concentrating, anxiety, a depressed mood, and irritability, 
have been attributed to a dysthymic disorder and a panic 
disorder which began during service.  

2.  The veteran's cardiovascular signs or symptoms, to 
include chest pain, have been attributed to a known clinical 
diagnosis (mitral valve prolapse), and the veteran has not 
presented any competent evidence linking that disorder to 
service. 

3.  The veteran has angioneurotic edema which is caused by 
her service-connected psychiatric disorder.  

4.  The veteran has not presented any competent evidence that 
she has been diagnosed as having post-traumatic stress 
disorder.  


CONCLUSIONS OF LAW

1.  A dysthymic disorder and a panic disorder manifested by 
fatigue, insomnia, memory loss, difficulty concentrating, 
anxiety, a depressed mood, and irritability were incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991).

2.  The claim for service connection for cardiovascular signs 
or symptoms, to include chest pain, claimed as due to an 
undiagnosed illness, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991). 

3.  Angioneurotic edema was proximately due to or the result 
of a service-connected disability.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.310 (1999).

4.  The claim for service connection for post-traumatic 
stress disorder is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as cardiovascular disease, an organic neurological 
disease, or a psychosis is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1999).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that the veteran has already established 
service connection for irritable bowel syndrome, rated as 10 
percent disabling; stress related headaches, rated as 10 
percent disabling; chondromalacia patella of the right knee, 
rated as 10 percent disabling; residuals of a shin splint of 
the right leg, rated as noncompensably disabling; and 
residuals of shingles, also rated as noncompensably 
disabling.

Service-connected compensation may also be paid to a Persian 
Gulf Veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more of the signs or symptoms 
listed below.  (Emphasis added.)  The symptoms must be 
manifest to a degree of 10 percent or more not later than 
December 31, 2001.  By history, physical examination and 
laboratory tests, the disability cannot be attributed to any 
known clinical diagnosis.  

Objective indications of chronic disability include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of an undiagnosed illnesses include, but are 
not limited to: (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headaches, (4) muscle pain, (5) joint pain, (6) 
neurologic signs or symptoms, (7) neuropsychological signs or 
symptoms, (8) signs or symptoms involving the respiratory 
system (upper or lower), (9) sleep disturbance, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, or (13) menstrual 
disorders.  See 38 C.F.R. § 3.317 (1999).

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 
524 U.S. 940 (1998), the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) held that, under 
38 U.S.C. § 5107(a), the Department of Veterans Affairs (VA) 
has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.

Generally, in order for a claim for service connection to be 
well grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.  See Libertine v. Brown, 
9 Vet. App. 521, 522 (1996).  The nexus to service may also 
be satisfied by one of the presumptions noted above.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).

In adjudicating the appellant's claims for service connection 
for disabilities due to undiagnosed illness, the Board has 
considered the guidance provided by the VA General Counsel in 
VAOPGCPREC 4-99, regarding the requirements for a well 
grounded claim under 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317.  In this precedent opinion, the General Counsel 
concluded that the necessary elements of a claim for benefits 
under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may be 
identified as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one of more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability of 10 percent of more 
during the specified presumptive period; and (4) proof that 
the chronic disability is the result of undiagnosed illness.

I.  Entitlement To Service Connection For Neuropsychological 
Signs Or
 Symptoms, To Include Fatigue, Insomnia, Memory Loss, 
Difficulty
 Concentrating, Anxiety, A Depressed Mood, And Irritability,
 Claimed As Due To An Undiagnosed Illness.

The veteran's service medical records do not contain 
references to neuropsychological signs or symptoms.  There is 
also no evidence of an organic neurological disorder or a 
psychosis being manifest within one year after separation 
from service.  

The report of a Gulf War Registry examination conducted by 
the VA in July 1993 shows that the veteran stated that she 
had noticed intolerance and anxiety in crowds.  She said that 
at times it was bad enough that she developed heart 
palpitations and felt panicky.  She related this to having 
been in SCUD missile bunkers during the war when she was 
surrounded by crowds.  She was not interested in seeking 
treatment at the time of the examination.  The pertinent 
diagnosis was anxiety in crowds, may be some early panic 
disorder, but diagnosis is not established as of yet.  
Private medical treatment records dated in 1995 show that the 
diagnoses included anxiety.  

A lay statement from the veteran's mother dated in June 1997 
is to the effect that the veteran was energetic and eager 
prior to service, but had a completely different personality 
after service.  She had forgetfulness and difficulty 
concentrating, and her patience was very short.  

The report of a mental disorders examination conducted by the 
VA in November 1997 shows that the veteran gave a history of 
first noticing symptoms of anxiety after she returned from 
Saudi Arabia.  She went to a shopping mall and when she got 
into a crowd her heart began to race, she had trouble 
breathing, she had hot flashes, and felt like she was losing 
control.  She gave a history of being sexually harassed in 
service by a sergeant who attempted to sexually assault her.  
She also recounted frequent drills to prepare for SCUD 
missile attacks in which she was confined in a crowded 
shelter.  She also recounted that during that time period 
another sergeant died of a heart attack.  Her current 
complaints included being very nervous and irritable.  

On examination, her mood was mildly depressed.  Her affect 
was anxious.  Concentration was impaired.  The diagnoses were 
dysthymic disorder and panic disorder with agoraphobia, mild.  
Significantly, the examiner made the following comments:

The patient's complaints of fatigue, 
insomnia, memory problems, concentration 
difficulties, anxiety, depressed mood and 
irritability are likely related to 
depression and panic disorder which, in 
my opinion, began and are etiologically 
related to stressors which she 
experienced during active duty (i.e., the 
attempted sexual assault by her sergeant, 
the harassment, the death of a coworker 
in the Persian Gulf War and scud attacks 
and other stressors of service in the 
Persian Gulf War).  

After considering all of the evidence of record, the Board 
finds that the veteran's neuropsychological signs or 
symptoms, to include fatigue, insomnia, memory loss, 
difficulty concentrating, anxiety, a depressed mood, and 
irritability, have been attributed to a dysthymic disorder 
and a panic disorder which began during service.  
Accordingly, the Board concludes that a dysthymic disorder 
and a panic disorder manifested by fatigue, insomnia, memory 
loss, difficulty concentrating, anxiety, a depressed mood, 
and irritability were incurred in service. 



II.  Entitlement To Service Connection For Cardiovascular 
Signs
 Or Symptoms, To Include Chest Pain, Claimed
 As Due To An Undiagnosed Illness.

The veteran's service medical records do not contain 
references to cardiovascular signs or symptoms.  The report 
of a medical history given by the appellant in May 1991 shows 
that, although she reported having a history of chest pain or 
pressure, she denied having a history of heart trouble.  No 
details regarding the nature of the chest pain were recorded.  
There is also no evidence of a cardiovascular disorder being 
manifest within one year after separation from service.  

The earliest post service medical treatment records 
pertaining to cardiovascular signs or symptoms are dated 
several years after service.  Private medical treatment 
records dated in 1995 and 1996 show that the veteran reported 
complaints of chest pain.  The diagnosis was mitral valve 
prolapse (MVP).  The records do not contain any medical 
opinion linking that disorder to service.  

The report of a neurological disorders examination conducted 
by the VA in November 1997 shows that the veteran gave a 
history of having chest pain while serving in Saudi Arabia.  
She said that she was treated with antacids and told that the 
problem was most likely gas.  She did not have any further 
problems.  Since then, due to recurrent palpitations, she had 
undergone extensive cardiac evaluations.  An echocardiogram 
reportedly showed mild mitral valve prolapse.  It is assumed 
that she may develop episodes of tachycardia related to the 
mitral valve prolapse, however, this had not been documented.  
Following examination, the pertinent diagnosis was mitral 
valve prolapse.  The examiner did not offer an opinion 
linking the disorder to service.  

In summary, the veteran's cardiovascular signs or symptoms 
manifested by chest pain have been attributed to a known 
clinical diagnosis (mitral valve prolapse), and the veteran 
has not presented any competent evidence linking that 
disorder to service.  Accordingly, the Board concludes that 
the claim for service connection for cardiovascular signs or 
symptoms, to include chest pain, claimed as due to an 
undiagnosed illness, is not well grounded.

III.  Entitlement To Service Connection For Signs Or Symptoms
 Involving The Skin, To Include Skin Blotches,
 Claimed As Due To An Undiagnosed Illness.

The veteran's service medical records do not contain 
references to signs or symptoms involving the skin other than 
treatment for shingles (for which she has already established 
service connection).  The report of a medical history given 
by the appellant upon return from Southwest Asia in May 1991 
shows that she denied having a history of skin disease.   

The earliest post service medical treatment records 
pertaining to signs or symptoms involving the skin are dated 
several years after service.  The report of a general medical 
examination conducted by the VA in April 1992, the report of 
a Gulf War Registry examination conducted by the VA in July 
1993, and private medical treatment records dated in 1995 and 
1996 are all negative for references to a skin disorder.

The Board finds, however, that there is a relationship 
between the veteran's service-connected psychiatric disorder 
and a current skin disorder.  In this regard, the Board notes 
that the report of a psychiatric disorder conducted by the VA 
in November 1997 shows that the veteran reported that after 
returning from Saudi Arabia she developed anxiety with 
feelings of a racing heart, hot flashes, a feeling of losing 
control, and, eventually, anxiety related hives.  Her 
subjective complaints included being very nervous, irritable, 
having no patience, and breaking out in blotches on her neck 
and chest.  She reported that it started after the Persian 
Gulf War.  She reported that the hives used to be less often 
and less intense, but that they were now full blown.  During 
mental status examination, it was noted that the veteran had 
red blotches on her neck, upper chest and face.  The examiner 
stated that the veteran's symptoms of fatigue and insomnia 
were likely related to depression and a panic disorder which 
were etiologically related to stressors which she experienced 
during service.  He further stated that her skin condition 
may also be stress related.  

The report of a neurological disorders examination conducted 
by the VA in November 1997 shows that the veteran reported 
having skin blotches which occurred on almost a daily basis.  
They reportedly seemed to be related to stress.  The blotches 
were most prominent over the anterior chest and neck.  The 
problem occurred so frequently that she wore turtleneck 
shirts most of the time.  She said that after a stressful 
moment passed, the rash would resolve.  She stated that the 
problem had developed shortly after she returned from Saudi 
Arabia.  Examination of the skin showed blotchy erythematous 
lesions over the anterior chest and neck.  The lesions had an 
appearance consistent with hives.  The pertinent diagnosis 
was that the veteran had a skin rash that was present year 
round and seemed to be related to anxiety.  It was most 
likely angioneurotic edema.  

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that veteran has angioneurotic edema which is 
caused by her service-connected psychiatric disorder.  The 
evidence shows that the service-connected psychiatric 
disorder causes the veteran to experience elevated levels of 
anxiety which in turn cause her to develop hives.  
Accordingly, the Board concludes that angioneurotic edema was 
proximately due to or the result of a service-connected 
disability.  

IV.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

The Board notes that the regulation pertaining to claims for 
service connection for post-traumatic stress disorder was 
recently revised, effective March 7, 1997.  See 64 Fed. Reg. 
32807-32808 (1999).  The revised version provides that 
service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and the claimed 
in-service stressor; and credible evidence that the claimed 
in-service stressor actually occurred.  See 38 C.F.R. 
§ 3.304(f) (1999).  If the diagnosis of a mental disorder 
does not conform to DSM-IV or is not supported by the 
findings on the examination report, the rating agency shall 
return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (1999).

A claim for service connection for post-traumatic stress 
disorder is well grounded if a claimant has submitted medical 
evidence of a current disability; lay evidence (presumed to 
be credible for these purposes) of an in-service stressor, 
which in a PTSD case is the equivalent of in-service 
incurrence or aggravation; and medical evidence of a nexus 
between service and the current PTSD disability.  See Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997).

The veteran has presented an account of a stressor in 
service.  However, there is no competent medical evidence 
showing that she has a diagnosis of post-traumatic stress 
disorder based on the claimed stressor.  In this regard, the 
Board notes that the veteran's service medical records are 
negative for any references to post-traumatic stress 
disorder.  The report of a medical history conducted in May 
1991 upon her return from Southwest Asia shows that she 
denied having nervous trouble of any sort.  

The report of a Gulf War Registry examination conducted by 
the VA in July 1993
Shows that the veteran stated that she had noticed 
intolerance and anxiety in crowds.  She said that at times it 
was bad enough that she developed heart palpitations and felt 
panicky.  She related this to having been in SCUD missile 
bunkers during the war when she was surrounded by crowds.  
She was not interested in seeking treatment at the time of 
the examination.  The pertinent diagnosis was anxiety in 
crowds, may be some early panic disorder, but diagnosis is 
not established as of yet.  The examiner did not render a 
diagnosis of post-traumatic stress disorder.  

The report of a mental disorders examination conducted by the 
VA in November 1997 contains a similar history.  Following 
examination, the examiner noted that the veteran had some 
symptoms of post-traumatic stress disorder, but that she did 
not re-experience the trauma in any significant way.  The 
only psychiatric diagnoses were dysthymic disorder and panic 
disorder with agoraphobia. 

The Board notes that the veteran presented her own opinion 
that she had post-traumatic stress disorder.  Significantly, 
however, the Court has held that lay persons, such as the 
veteran, are not qualified to offer an opinion that requires 
medical knowledge, such as a diagnosis or an opinion as to 
the cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, the Board finds that the 
claim for service connection for post-traumatic stress 
disorder is not well-grounded.  In light of the conclusion 
that the veteran does not have post-traumatic stress 
disorder, no discussion of the veteran's claimed stressors is 
required.


ORDER

1.  Service connection for a dysthymic disorder and a panic 
disorder manifested by fatigue, insomnia, memory loss, 
difficulty concentrating, anxiety, a depressed mood, and 
irritability is granted.

2.  Service connection for cardiovascular signs or symptoms 
manifested by chest pain, claimed as due to an undiagnosed 
illness, is denied.  

3.  Service connection for angioneurotic edema is granted.

4.  Service connection for post-traumatic stress disorder is 
denied.  




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

 
- 12 -


- 1 -


